EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NAYYER SIDDIQI on 3/10/2022.
The application has been amended as follows: 
1.	(Currently amended) A haptic device comprising: 
at least one vibration motor configured to selectively generate a vibration at least partially along an actuator axis; 
an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one vibration motor, the interfacing plate being at least partially composed of a compliant material; 
a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate being configured to fit in the recessed zone; 
wherein the host includes a chamber contiguous with the recessed zone, the at least one vibration motor being positioned in the chamber[[.]]; and
	wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially sinusoidal shape.

5. 	(Cancelled).



6. 	(Currently amended) The haptic device of claim 1, wherein: 

11. 	(Currently amended) A seat assembly comprising: 
at least one vibration motor configured to selectively generate a vibration at least partially along an actuator axis; 
an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one vibration motor, the interfacing plate being at least partially composed of a compliant material;
 a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate being configured to fit in the recessed zone; 
wherein the host includes a chamber contiguous with the recessed zone, the at least one vibration motor being positioned in the chamber; 
wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially saw-tooth shape; and
wherein the host is at least partially a portion of at least one of a seat bottom, a seat back and a head rest.




15. 	(Cancelled).

20. 	(Currently Amended) A haptic device comprising: 
at least one linear vibration motor configured to selectively generate a vibration at least partially along an actuator axis; 
an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one linear vibration motor, the interfacing plate being at least partially composed of a compliant material; 
a padding layer in direct communication with the interfacing plate such that the interfacing plate is sandwiched between the at least one linear vibration motor and the padding layer; 
a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate and the padding layer being configured to fit in the recessed zone;
wherein the host includes a chamber contiguous with the recessed zone, the at least one linear vibration motor being positioned in the chamber; 
wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially saw-tooth shape; 
wherein the at least one linear vibration motor and the interfacing plate respectively define a motor boundary and a plate boundary along a reference plane; 
and wherein the plate boundary is configured to be greater than the motor boundary such that a perimeter region wraps around the at least one linear vibration motor.

	Allowable Subject Matter
Claims 1-4, 6-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one vibration motor, the interfacing plate being at least partially composed of a compliant material; a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate being configured to fit in the recessed zone; wherein the host includes a chamber contiguous with the recessed zone, the at least one vibration motor being positioned in the chamber; and wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially sinusoidal shape in the context as claimed.

Regarding claims 11-14 and 16-19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one vibration motor, the interfacing plate being at least partially composed of a compliant material; a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate being configured to fit in the recessed zone; wherein the host includes a chamber contiguous with the recessed zone, the at least one vibration motor being positioned in the chamber; wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially saw-tooth shape; and wherein the host is at least partially a portion of at least one of a seat bottom, a seat back and a head rest in the context as claimed.
Regarding claim 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an interfacing plate operatively connected to and configured to transmit the vibration away from the at least one linear vibration motor, the interfacing plate being at least partially composed of a compliant material; a padding layer in direct communication with the interfacing plate such that the interfacing plate is sandwiched between the at least one linear vibration motor and the padding layer; a host defining a first surface and having a recessed zone extending from the first surface, the interfacing plate and the padding layer being configured to fit in the recessed zone; wherein the host includes a chamber contiguous with the recessed zone, the at least one linear vibration motor being positioned in the chamber; wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially saw-tooth shape; wherein the at least one linear vibration motor and the interfacing plate respectively define a motor boundary and a plate boundary along a reference plane; and wherein the plate boundary is configured to be greater than the motor boundary such that a perimeter region wraps around the at least one linear vibration motor in the context as claimed.

The closest prior art: Fukuda et al (US 20200184822 A1) and Weston (US 20100013613 A1).
Fukuda teaches each of the vibration units 20A-20D is a magnetic circuit 220 accommodated in a case 210. The case 210 has an opening on one end side of a short cylindrical frame 211 closed by a circular first plate wall 213 having a plurality of through holes 212 provided in the central portion thereof, and an opening on the other end side closed by a circular second plate wall 214. the magnetic circuit 220 includes a plate 221 and a magnet 222 which are respectively ring shaped, and a disk-shaped yoke 223. The plate 221 and the magnet 222 are placed coaxially with a gap therebetween with respect to the voice coil 216. The plate 221, that is, the magnetic circuit 220 is supported by an inner wall of the 
Weston teaches an impulse generating device such as 38, 46, or 54 in FIG. 2 is mounted within a metal, electromagnetically shielding housing 66 affixed to a base-plate 68 shaped to fit into the corner of a touch-screen display surface 12 while covering the smallest possible area from sight and touch. This is done so as to position the contact point/edge 40, 50, or 58 of the device slightly above the screen surface 12 when the assembly 14 is secured firmly onto it with a clamp 16. The housing 66 rests on a triangular base-plate 68 the lower surface of which rests on the screen 12 with one of two sets of rubber shoes. The first consists of one L shaped gasket 70 per base-plate with cylindrical protrusions on one flat side corresponding to the deeply countersunk fastener holes 76. The fasteners 74 screw in sufficiently past flush to accommodate the protrusions on the L shaped gasket 70, which are sufficiently larger in diameter than the holes to ensure a secure fit. The second consists of three rubber feet 72 per base-plate, which are cylindrical and of the same diameter as the protrusions in FIG. 4a on one end, and conical on the other. This footprint minimizes contact surface area, and as a result minimizes the damping caused by the vibration absorbent foot/gasket material. When the L shaped footprint 70 described previously is placed on and oriented to the screen corner as pictured in FIG. 1, the damping effect of the L shaped rubber/plastic contact area effectively prevents vibrations and impulses from traveling away from the center screen area and bouncing or reflecting back from the outer corners/sides of the screen (Para. 92).
Combination of both do not teach a chamber contiguous with the recessed zone, the at least one vibration motor being positioned in the chamber; and wherein the chamber includes respective walls having a plurality of protrusions configured to at least partially absorb the vibration, the plurality of protrusions having a substantially sinusoidal or saw-tooth shape.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689